Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  The numbering of claim 14 is not in accordance with 37 CFR 1.75(c). A claim in dependent form must refer only to a claim previously set forth, however, Claim 15 depends from Claim 16, and Claim 16 follows after Claim 15 in the current presentation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the method step “recognizing, using the sequence of images in an artificial neural network, the person as the authorized user of the vehicle” followed by the method step, “determining, by the vehicle based at least in part on the image, that the person is an authorized user of the vehicle”. However, it is unclear if these steps are two ways to recite a single method of recognizing authorized user, or if these are two distinct alternatives for recognizing the authorized user. If it is the case that these are two distinct alternative recognitions, it is unclear what the relation between the two is – i.e. – if both a single image and a sequence images must be recognized, or if subsequent operations can be proceed solely based on one or the other recognition. For the purposes of compact prosecution, Examiner is interpreting the language to be doubly reciting a single method of recognizing an authorized user. 
Claims 2-13 are dependent on a rejected antecedent claim, and are thus also rejected under 35 U.S.C. 112(b).
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 4, 6, 8, 9, 11-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ette (US 20200198581 A1), and further in view of Zaharia (US 20200156592 A1), herein after referred to as Ette and Zaharia, respectively. 
 
Regarding Claim 3, 
Ette discloses the following limitations,
A method comprising: capturing, using a camera of a vehicle, an image of surrounding of the vehicle while vehicle is in a parking state (Paragraph [0024], “In example embodiments, the sensor identification circuit can be mounted on the vehicle. For example, cameras or other imaging sensors can detect movement of a vehicle user.” Shows the use of a camera and Paragraph [0026], “Examples of such movement profiles include the vehicle user's movement after parking and leaving the vehicle, and the vehicle user's movement toward the vehicle upon returning to the vehicle.” where this shows that this method applies in a parking state)
Identifying, by the vehicle and from the image, a person approaching the vehicle from a distance; (Paragraph [0020], “The recognition of an authorized vehicle user involves one or more sensors that sense movement of the vehicle user and that output sensor signals embodying movement data, which is data that represents or corresponds to movement of a person. The movement data is input to a learning system, which generates a movement profile.” Wherein the movement data constitutes identifying a person who may or may not be an authorized user.)
Capturing a sequence of images of the person approaching the vehicle; recognizing; using the sequence of images in an artificial neural network, the person as the authorized user of the vehicle (Paragraph [0023], “Referring now to the drawings, FIG. 1 is a flow diagram illustrating a method for recognizing a vehicle user. In operation S1, movement data from a sensor identification circuit is input to a neural network.” Shows that the neural network is used to identify the user, and Paragraph [0024] “The movement data is generated by one or more sensors that respond to movement of a vehicle user… In example embodiments, the sensor identification circuit can be mounted on the vehicle. For example, cameras or other imaging sensors can detect movement of a vehicle user.” Shows that this data can be generated by a sequence of images captured of the person)
Determining, based at least in part on the image, that the person is an authorized user of the vehicle; (Paragraph [0020], “The movement profile provides a movement signature of the vehicle user that can be used to recognize the user.”)
And performing an operation to prepare the vehicle for usage by the authorized user in response to the person identified in the image being determined to be the authorized user of the vehicle (Paragraph [0022], “For example, a recognized vehicle user can be authorized to access the entire vehicle, and the vehicle doors can be automatically unlocked.” -where automatically unlocking the doors is an operation that prepares the vehicle for usage in response to positive identification)
However, Ette does not disclose the following limitation,
Increasing a rate to capture images of the person when a distance between the person and the vehicle is reduced
However, this is disclosed by Zaharia, which shows that the camera system of a vehicle, used to recognized surroundings, may increase capture rate when a person approaches to within a distance (Paragraph [0046], “In an embodiment, the computing device may begin storing image data based at least in part on determining that a person, object, or animal is within a threshold distance of the vehicle. Additionally … the camera may begin capturing image data at an increased frame rate.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ette so as to increase a capture rate when a distance is reduced, as taught by Zaharia, as doing so can save power and data for the vehicle system Paragraph [0044], “At this step 706 in the process 700, the camera may capture image data at a relatively low frame rate so as to save power consumption while still monitoring the environment around the vehicle.” and Paragraph [0046], “This alleviates the need for image data to constantly be storing data that is captured by the camera.”)

Regarding Claim 4,
The combination of Ette and Zaharia, as shown above, discloses all the limitations of Claim 3. Ette further discloses the following limitation,
wherein the operation is performed without the person operating a key of the vehicle (Paragraph [0063], “The vehicle user N may continue to use the buttons on a key fob or other device to manually open the doors or operate the vehicle F after the neural network NN begins the learning phase. For example, if the vehicle F is opened by the vehicle user N near the vehicle F by pressing the corresponding button of the key fob, one reason may be that the movement sequence of the vehicle user N when approaching the vehicle F has not yet been fully learned by the neural network NN and the vehicle user N was not correctly recognized.” The identification operation may use a key fob, but only in the case where identification of authorized user has failed, i.e., when the user is correctly recognized, their usage of the key is not necessary to perform functions like starting up the vehicle. This usage of the key is then used to train the system so that the method may be carried out without user’s future operation of a key. Also note that the background of Ette refers to keyless biometric identification as a well understood technology, Paragraph [0006], “There have been different attempts to solve … known problems with keyless vehicle control systems. Some examples utilize biometric data for authenticating or identifying authorized persons.”)

Regarding Claim 6, 
The combination of Ette and Zaharia, as shown above, discloses all the limitations of Claim 4. Ette further discloses the following limitation,
wherein the operation is performed without the vehicle detecting a key. (Paragraph [0063], “The vehicle user N may continue to use the buttons on a key fob or other device to manually open the doors or operate the vehicle F after the neural network NN begins the learning phase. For example, if the vehicle F is opened by the vehicle user N near the vehicle F by pressing the corresponding button of the key fob, one reason may be that the movement sequence of the vehicle user N when approaching the vehicle F has not yet been fully learned by the neural network NN and the vehicle user N was not correctly recognized.” The identification operation may include detection of a key, but only in the case where identification of authorized user has failed, i.e., when the user is correctly recognized, detection of the key is not necessary to perform functions like starting up the vehicle. Detection of the key is then used to train the system so that the method may be carried out without future detection of a key. Also note that the background of Ette refers to keyless biometric identification as a well understood technology, Paragraph [0006], “There have been different attempts to solve … known problems with keyless vehicle control systems. Some examples utilize biometric data for authenticating or identifying authorized persons.”)

Regarding Claim 8, 
The combination of Ette and Zaharia, as shown above, discloses all the limitations of Claim 6. Ette further discloses the following limitation,
wherein the operation includes unlocking a door of the vehicle. (Paragraph [0022], “For example, a recognized vehicle user can be authorized to access the entire vehicle, and the vehicle doors can be automatically unlocked.”)




Regarding Claim 9, 
The combination of Ette and Zaharia, as shown above, discloses all the limitations of Claim 6. Ette further discloses the following limitation,
wherein the operation includes powering up a computer system of the vehicle turning on power to accessories of the vehicle, starting an engine of the vehicle, or on-board diagnosis of the vehicle, or any combination thereof. (Paragraph [0042], “Examples of other operations that can be associated with the vehicle user's movement profiles include … automatically starting the vehicle, enabling speed limiters or governors, enabling geographic alarms, and operating vehicle components based on pre-programmed settings (e.g., seat positions, preset radio stations, mirror positions).” Wherein starting the vehicle is starting the engine. See also below the rejection of Claim 10, wherein starting an air condition system constitutes powering on an accessory.)

Regarding Claim 11, 
The combination of Ette and Zaharia , as shown above, discloses the limitation of Claim 6. Ette further discloses the following limitations,
wherein the operation includes adjusting settings of an infotainment system according to a preference of the authorized user. (Paragraph [0042], “Examples of other operations that can be associated with the vehicle user's movement profiles include … operating vehicle components based on pre-programmed settings (e.g., seat positions, preset radio stations, mirror positions).” Wherein a car radio service constitutes an infotainment system, and the performance of a gesture indicates a preference of the user to perform a given adjustment of such settings. Note response to Arguments for further detail on the address of this claim).

Regarding Claim 12,
The combination of Ette and Zaharia, as shown above, discloses the limitation of Claim 6. Ette further discloses the following limitations,
wherein the determining of that the person is the authorized user of the vehicle is further based on a time of the person approaching the vehicle, (Paragraph [0027], “A vehicle user might have different movement characteristics depending on the time of day or even the day of the week. For example, a vehicle user might have a longer, quicker stride when well rested in the morning and have a slower, shorter stride at the end of the day when tired … Accordingly, the learning system can learn and store two or more movement profiles for a vehicle user and associate each movement profile to certain times, locations, or events”)
 a location of the vehicle, (Paragraph [0027], “The vehicle user's movement characteristics also might depend on parking location. For example, parking locations can be near the vehicle user's apartment or home, near the vehicle user's workplace, or any other location . Accordingly, the learning system can learn and store two or more movement profiles for a vehicle user and associate each movement profile to certain times, locations, or events”)
 and a history of the authorized user using the vehicle (Paragraph [0027], “In other exemplary embodiments, the learning system can generate new movement profiles for a vehicle user over time or generate new movement profiles for new vehicle users. In yet other exemplary embodiments, the learning system can update or refine existing movement profiles as it continues to learn the vehicle user's movement characteristics.” And Paragraph [0050], “The neural network NN receives the movement data SD as input data. Past movement data HP of the respective user N that was previously generated also is fed to inputs of the neural network NN for training the neural network NN.” – wherein training a neural network based off past interactions means the history of user using the vehicle is accounted for)
Regarding Claim 13, 
Ette, as shown above, discloses the limitation of Claim 6. Ette further discloses the following limitation,
training the artificial neural network NN to recognize the person as the authorized user based on images captured by the camera in usages of the vehicle by the person with a key to the vehicle, (Paragraph [0063], “The vehicle user N may continue to use the buttons on a key fob or other device to manually open the doors or operate the vehicle F after the neural network NN begins the learning phase. For example, if the vehicle F is opened by the vehicle user N near the vehicle F by pressing the corresponding button of the key fob, one reason may be that the movement sequence of the vehicle user N when approaching the vehicle F has not yet been fully learned by the neural network NN and the vehicle user N was not correctly recognized. In at least some embodiments, when this scenario happens, the movement data is downloaded and used by the neural network NN to recalculate the weights (e.g., Fij, Cij) and refine the movement profile for the vehicle user N. An advantage of these embodiments is that with each additional manual opening and closing of the vehicle F, the vehicle user's movement profile is steadily refined and the reliability of automatic vehicle access based on the movement profile is steadily improved.” Wherein the learning phase is training of the Neural Network, and the movement data associated with a key means the training is based on movement data involving a key, and per Paragraph [0020], “The movement profile provides a movement signature of the vehicle user that can be used to recognize the user.” and Paragraph [0024], “In example embodiments, the sensor identification circuit can be mounted on the vehicle. For example, cameras or other imaging sensors can detect movement of a vehicle user” – this movement data can be based off of images captured by the vehicle of the user during this training scenario.)


Regarding Claim 16, Ette discloses the following limitations,
a data storage device, comprising: (Paragraph [0029], “Additionally, example learning systems have non-volatile or non-transient memory and volatile memory.” Shows the storage device may have a memory. Examiner is interpreting the data storage device to be generic computer technology, as may be stored on the vehicle itself or elsewhere, i.e., be a server)
one or more memory components configured to store data; (Paragraph [0029], “Additionally, example learning systems have non-volatile or non-transient memory and volatile memory.”)
an interface configured to receive, from a camera of a vehicle, an image of surrounding of the vehicle while the vehicle is in a parking state; (And Paragraph [0020], “The movement profile provides a movement signature of the vehicle user that can be used to recognize the user.” Paragraph [0024], “In example embodiments, the sensor identification circuit can be mounted on the vehicle. For example, cameras or other imaging sensors can detect movement of a vehicle user.” Further, Paragraph [0055], “Other example embodiments have only a centralized neural network NN or only a local neural network NN in the vehicle F.” shows that this neural network may be hosted on the vehicle or elsewhere, wherein the Neural network has memory for training data, and also received movement data collected by images,  Altogether this information shows the data storage device receives movement data, and this movement data can be based on a vehicle mounted camera capturing images of the vehicle surroundings. And Paragraph [0023], “In operation S1, movement data from a sensor identification circuit is input to a neural network.” Shows that this data is then received by the neural network. Further in an alternative embodiment, Paragraph [0035], “Movement data also can be stored in a combination of memory in the sensor identification circuit, memory onboard the vehicle, or third-party memory.” Shows how the movement data can be stored as memory in multiple places)
an inference engine configured to identify, from the image using an artificial neural network, a person approaching the vehicle from a distance; (Paragraph [0023], “Referring now to the drawings, FIG. 1 is a flow diagram illustrating a method for recognizing a vehicle user. In operation S1, movement data from a sensor identification circuit is input to a neural network” shows the neural network is used to identify a person. An inference engine uses a collection of prior data to then assign a new knowledge about said system, and the use of a neural network in this manner constitutes such an example) 
a controller configured to determined, based at least in part on the image, that the person is an authorized user of the vehicle  (Paragraph [0050], “In an example embodiment, the neural network NN has multiple outputs … Identifying outputs indicate the likelihood the vehicle user N is a recognized vehicle user.” And Paragraph [0062],  “For example, the output of the neural network NN might be over a threshold value (e.g., close to the value of 1) indicating the neural network NN is identifying the authenticated user N with a high degree of accuracy and does not need further refinement or optimization.” Shows the neural network identifies a person as an authorized user. This may be located onboard the vehicle or elsewhere, as per Paragraph [0055], “Other example embodiments have only a centralized neural network NN or only a local neural network NN in the vehicle F.” also note Paragraph [0030], “In example embodiments, the learning system is programmed with and executes machine-learning algorithms to analyze the movement data. In example embodiments, the learning system comprises one or more neural networks. The neural network can be an artificial neural network. Other example embodiments can include other configurations of circuits, processors, and algorithms for analyzing the movement data.” – note that the Neural Network has its own distinct computer processors associated with it, and that this applies for numerous given embodiments discloses in the Ette.)
and, in response to the person identified in the image being determined to be the authorized user of the vehicle, cause the vehicle to perform an operation to prepare the vehicle for usage by the authorized user  (Paragraph [0022], “For example, a recognized vehicle user can be authorized to access the entire vehicle, and the vehicle doors can be automatically unlocked.” -wherein automatically unlocking the doors is an operation that prepares the vehicle for usage in response to positive identification)
However, Ette does not disclose all of the following limitations, 
wherein the controller is configured to processing images from the camera at a rate that increases as a distance between the person and vehicle decreases. 
However, this is disclosed by Zaharia, which shows that the camera system of a vehicle, used to recognized surroundings, may increase capture rate when a person approaches to within a distance (Paragraph [0046], “In an embodiment, the computing device may begin storing image data based at least in part on determining that a person, object, or animal is within a threshold distance of the vehicle. Additionally, and/or alternatively, the camera may begin capturing image data at an increased frame rate, increased resolution, etc.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ette so as to increase a capture rate when a distance is reduced, as taught by Zaharia, as doing so can save power and data for the vehicle system Paragraph [0044], “At this step 706 in the process 700, the camera may capture image data at a relatively low frame rate so as to save power consumption while still monitoring the environment around the vehicle. For example, the camera may capture images only periodically or at a low frame rate” and Paragraph [0046], “This alleviates the need for image data to constantly be storing data that is captured by the camera.”)

Regarding Claim 18,   
Ette discloses the following limitations,
a vehicle, comprising: (Paragraph [0024], “In example embodiments, the sensor identification circuit can be mounted on the vehicle. For example, cameras or other imaging sensors can detect movement of a vehicle user.”)
an advanced driver assistance system (ADAS) having one or more cameras; Paragraph [0024], “In example embodiments, the sensor identification circuit can be mounted on the vehicle. For example, cameras or other imaging sensors can detect movement of a vehicle user.” Wherein the sensor identification circuit is part of the advanced driver assistance system)
and a computer system configured to: receive, from a camera of the advanced driver assistance system (ADAS), an image of surrounding of the vehicle while the vehicle is in a parking state, (Paragraph [0024], “For example, cameras or other imaging sensors can detect movement of a vehicle user.” Shows the use of a camera for images of surrounding and Paragraph [0026], “Examples of such movement profiles include the vehicle user's movement after parking and leaving the vehicle, and the vehicle user's movement toward the vehicle upon returning to the vehicle.” Show that this method applies in a parking state. Paragraph [0023], “In operation S1, movement data from a sensor identification circuit is input to a neural network.” Shows that this data is received by the neural network, a computer system. Paragraph [0055], “Other example embodiments have only a centralized neural network NN or only a local neural network NN in the vehicle F.” shows neural network may be hosted on vehicle or elsewhere)
identify, from the image, a person approaching the vehicle from a distance; (Paragraph [0050], “The data input to the neural network NN passes through the layers of neurons, the first layer being the inputs and the last layer being the outputs … Identifying outputs indicate the likelihood the vehicle user N is a recognized vehicle user.”)
determine, based at least in part on the image, that the person is an authorized user of the vehicle (Paragraph [0050], “The data input to the neural network NN passes through the layers of neurons, the first layer being the inputs and the last layer being the outputs. In an example embodiment, the neural network NN has multiple outputs. Examples of outputs include identifying outputs, positional outputs, or a combination of both positional and identifying outputs. Identifying outputs indicate the likelihood the vehicle user N is a recognized vehicle user.” And Paragraph [0062],  “For example, the output of the neural network NN might be over a threshold value (e.g., close to the value of 1) indicating the neural network NN is identifying the authenticated user N with a high degree of accuracy and does not need further refinement or optimization.” Shows the neural network identifies a person as an authorized user)
and perform an operation to prepare the vehicle for usage by the authorized user in response to the person identified in the image being determined to be the authorized user of the vehicle. (Paragraph [0042], “Examples of other operations that can be associated with the vehicle user's movement profiles include … automatically starting he vehicle,”)
However, Ette does not disclose the following limitation,
Increasing a rate to capture images of the person when a distance between the person and the vehicle is reduced
However, this is disclosed by Zaharia, which shows that the camera system of a vehicle, used to recognized surroundings, may increase capture rate when a person approaches to within a distance (Paragraph [0046], “In an embodiment, the computing device may begin storing image data based at least in part on determining that a person, object, or animal is within a threshold distance of the vehicle. Additionally, and/or alternatively, the camera may begin capturing image data at an increased frame rate, increased resolution, etc.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ette so as to increase a capture rate when a distance is reduced, as taught by Zaharia, as doing so can save power and data for the vehicle system Paragraph [0044], “At this step 706 in the process 700, the camera may capture image data at a relatively low frame rate so as to save power consumption while still monitoring the environment around the vehicle. For example, the camera may capture images only periodically or at a low frame rate” and Paragraph [0046], “This alleviates the need for image data to constantly be storing data that is captured by the camera.”)

Regarding Claim 19,
The combination of Ette and Zaharia, as shown above, discloses all of the limitations of Claim 18, Ette further discloses the following limitation,
wherein the operation includes starting the vehicle. (Paragraph [0042], “Examples of other operations that can be associated with the vehicle user's movement profiles include … automatically starting the vehicle”)

Regarding Claim 20,
The combination of Ette and Zaharia, as shown above, discloses all of the limitations of Claim 19, Ette further discloses the following limitation,
wherein the operation includes customizing one or more settings according to preferences of the authorized user. (Paragraph [0042], “Examples of other operations that can be associated with the vehicle user's movement profiles include …  enabling speed limiters or governors, enabling geographic alarms, and operating vehicle components based on pre-programmed settings (e.g., seat positions, preset radio stations, mirror positions.” )

Claims 5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ette and Zaharia as applied to claim 4 and 14 above, and further in view of Bequet (US 20180349508 A1), herein after referred to simply as Bequet. 

Regarding Claim 5,
Ette, as shown above, discloses all the limitations of Claim 4. However, Ette does not disclose the following limitation,
wherein the artificial neural network includes a convolution neural network, or a spiking neural network, or any combination thereof
However, this is taught by Bequet, which discloses that neural networks may include convolution and or spiking, as well as that these may be combined, (Paragraph [0221], “In some examples, neural networks can include …. convolutional neural networks … spiking neural networks … or any combination of these.”)
	It would been obvious to one of ordinary skill in the art modify the combination’s neural networks so as to include convolutional and or spiking neural networks as taught by Bequet, as convolution and spiking neural networks are known as robust and efficient machine learning techniques, and inclusion here is a simple substitution of a well understood methods that yields predictable results. 

Regarding Claim 15,
The combination of Ette and Zaharia, as shown above, discloses all the limitations of Claim 16. However, Ette does not disclose the following limitation,
wherein the artificial neural network includes a spiking neural network
However, this is taught by Bequet, which discloses that neural networks may include convolution and or spiking, as well as that these may be combined, (Paragraph [0221], “In some examples, neural networks can include… spiking neural network.”)
	It would been obvious to one of ordinary skill in the art to modify the combination’s disclosed neural network to include a spiking neural networks as taught by Bequet, as convolution neural networks are known as robust and efficient machine learning technique, particularly for image processing, and thus its inclusion here is substitution of a well understood technology in machine learning that yields a predictable result. 

Regarding Claim 17,
The combination of Ette, Zaharia and Bequet, as shown above, discloses the limitations of Claim 15. However, the combination as shown does not disclose the following limitation, 
wherein the inference engine includes a neural network accelerator configured to perform matrix arithmetic computations more efficiently than the controller.
However, this is taught by Bequet, which includes that its neural network is an inference engine (Paragraph [0409], “More specifically, the neural network 2571 is trained using training data made up of matched sets of inputs (e.g., the depicted data set(s) 2330 t) and outputs (e.g., the depicted corresponding result report(s) 2770 t) of the analytical function to enable the neural network 2571 to learn the analytical function through inference in a manner often referred to as ‘supervised learning.’” and that neural networks may make use of an accelerator that is more efficient than a generic controller (Paragraph [0239], “Some machine-learning approaches may be more efficiently and speedily executed and processed with machine-learning specific processors (e.g., not a generic CPU). … For example, some of these processors can include … an artificial intelligence (AI) accelerator. These processors may also be employed in heterogeneous computing architectures” wherein the AI accelerator is a neural network accelerator and the reference to a heterogenous computing architecture shows this may be integrated into a broader system as a specialized subunit of the computer system. Also note Paragraph [0236], “In some examples, the neural network 1200 operates by receiving a vector of numbers from one layer; transforming the vector of numbers into a new vector of numbers using a matrix of numeric weights,”, which discloses that the neural network systems are doing matrix arithmetic.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to explicitly include a neural network accelerator as taught by Bequet, as doing so saves power and speeds up computation compared to a homogenous computer system without such specialized units (Paragraph [0239], “Such processors may also provide an energy savings when compared to generic CPUs … These processors may also be employed in heterogeneous computing architectures with a number of and a variety of different types of cores, engines, nodes, and/or layers to achieve various energy efficiencies, processing speed improvements, data communication speed improvements, and/or data efficiency targets and improvements throughout various parts of the system when compared to a homogeneous computing architecture that employs CPUs for general purpose computing.”)


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Ette and Zaharia as applied to claim 6 above, and further in view of Wang (InSight: Recognizing Humans without Face Recognition) herein after referred to simply as Wang.

Regarding Claim 7,
Ette, as shown above, discloses the limitation of Claim 6. However, Ette does not disclose the following limitation,
wherein the person is recognized before an image from the camera is sufficient for facial recognition
However, this is taught by Wang, which discloses a manner in which a person may be recognized even when a face is not recognizable (Introduction, Paragraph 1, “This paper intends to recognize a human by looking at him or her from any angle, even when her face is not visible.” And Introduction, Paragraph 2, “Our core technique exploits the intuition that faces are not necessarily the only “visual fingerprint” of an individual. Features combined from clothing colors, body structure, and motion patterns can potentially be fingerprints for many practical scenarios” as well as Conclusion, Paragraph 1, “Preliminary evaluation with 15 people wearing natural clothes, suggest promise – we find that clothes indeed exhibit good entropy, and can be automatically fingerprinted/matched with reasonable accuracy” wherein fingerprinting constitutes recognizing a person)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to explicitly recognize people via images before a face is recognizable, as doing so expands the situations in which image identification technology may be used, (Abstract, “While face recognition would be one approach to [identification], we believe that it may not be always possible to see a person’s face”)

Claims 10 rejected under 35 U.S.C. 103 as being unpatentable over Ette and Zaharia as applied to claim 6 above, and further in view of Sadler (US 20030204290 A1) herein after referred to simply as Sadler. 

Regarding Claim 10,
Ette, as shown above, discloses the limitation of Claim 6. However, Ette does not disclose the following limitation, 
wherein the operation includes setting an operation of a climate control system of the vehicle according to a preference of the authorized user.
However, this is taught by Sandler, which discloses that following biometric identification an operation can include setting an operation of a climate control system (Paragraph [0005], “upon positive identification and matching of driver A, the profile for A is recalled to allow access to the engine, email, doors etc. In addition, the radio, mirrors, seats and climate control system would be adjusted to the preferences set in the user profile (i.e. driver A).”)
	It would have been obvious to one of ordinary skill in the Art, before the effective filing date of the claimed invention, to modify Ette so as to include a climate control operation as one of the possible responsive operations after identifying an authorized user and provide for a more comfortable user experience. The claimed limitation was known in the prior art and one skilled in the art could have combined the elements by known methods with no change in the respective function, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 



Response to Arguments	
Applicant's arguments filed 09/02/2022 with respect to the rejections of Claims 3 and 11 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive. 

	Regarding Claim 3, where Applicant argues that the increased frame rate of Zaharia is in conflict with the movement recognition of Ette, the examiner disagrees. Regard the diagram below,

    PNG
    media_image1.png
    765
    990
    media_image1.png
    Greyscale

Pictured: Diagram of Claim 3 Address
	A detailed explanation of the diagram follows: For Frame One, there is a Circular Gesture 1, and a Triangular Gesture 2. These gestures are mere examples, and Gestures 1 and 2 could represent any two distinct movement profiles performed by a user and then captured as image data by vehicle system. Frame two shows how these respective gestures are captured with a low camera imaging rate. Frame Three shows how these respective gestures are captured with a high camera imaging rate. Frame Four is a legend for the visual diagram to provide additional clarity for Applicant.
	If the image capture rate was low, then, when the gestures are captured as still frame images, represented respectively as the circular and triangular dots in Frame Two, an imaging system may not be able to tell the gestures apart in the imaging data. In Frame Two, three images have been captured for each respective gesture, which appears to reveal that the user performed a triangular gesture in both cases. However, this is not true, as Gesture 1 is a circular gesture, and the roundness of the motion is simply lost due to the low frame rate.
	However, by selectively increasing the capture rate, as taught by Zaharia, and as seen in Frame Three, it is now clear which gesture is Circular Gesture 1, and which gesture is Triangular Gesture 2.
	Therefore, the time dependency of Ette, and Ette's recognition of movement data, is not in conflict with Zaharia's teaching of an increase in frame rate, and the combination of the two yields results which would be predictable, and obviously beneficial, to one of ordinary skill in the art. 
	Further, while Applicant does not bring up the following issue in their arguments, it is noted that the amendments may now recite two methods of recognition in Claim 3, and, in such a case, Zaharia and Wang both independently disclose recognition “based on the image”. 

	Regarding Claim 11, Applicant states that the “adjusting settings … according to a preference of the authorized user” is distinct from what Ette states, in Paragraph [0042], “Examples of other operations that can be associated with the vehicle user's movement profiles include … operating vehicle components based on pre-programmed settings … preset radio stations” However, this language from Ette is in the context of identifying gestures associated with identifying the movement profile of an authorized user, as earlier in Paragraph [0042], “For example, if in previous uses of the vehicle, his/her approach to the driver's door is followed by a rotational movement in the direction of the driver's door immediately before entering the vehicle, then this rotational movement may be recognized as a request by the vehicle user to open or unlock the driver's door.” – Ergo, these settings are necessarily in accordance with user preference, as when an authorized user performs a recognized gesture to adjust an infotainment setting, their gesture is itself a demonstration of their preference. Note in Claim 1, that the language, “performing an operation … in response to … [identifying] the authorized user” is not in conflict with this interpretation of the claim, as for the system of the disclosed combination to recognize and act upon the gesture, it must identify an authorized user movement profile, which is a form of identification of an authorized user. 
	Without conceding the disputed point on Claim 11, Examiner understands the presumed intent of Claim 11, i.e., that, for identifying a particular user, the identity itself is enough to serve as the basis for vehicle infotainment settings, and further, that these would be settings established in advanced by that particular user. Examiner concedes that, while Ette does cover the claim as written under the broadest reasonable interpretation, Ette does not disclose this presumed intent. For instance, within Ette, one could image that the settings are not to the preference of authorized user, but are to the preference of an owner of the vehicle, who may impose settings on that user (note how Ette refers to rental vehicle use cases in particular, Paragraph [0021]). Therefore, Examiner also highlights the teaching already disclosed by Sadler, which Applicant may regard as pertinent, (Paragraph [0005], “upon positive identification and matching of driver A, the profile for A is recalled ... the radio … would be adjusted to the preferences set in the user profile (i.e. driver A).” – where the radio is an infotainment system)

Applicant’s arguments, with respect to the rejections of Claims 1-7, and 12-18 under 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on (571)272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666